PER CURIAM:
Odell Ewing appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) action as frivolous under 28 U.S.C. § 1915(e) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ewing v. Cutler, No. 5:11-ct-03129-F (E.D.N.C. Oct. 28, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.